Case 1:18-cv-00042-KJM Document 69 Filed 01/07/19 Page 1 of 3     PageID #: 1053




  COX FRICKE LLP
  A LIMITED LIABILITY LAW PARTNERSHIP

  JOACHIM P. COX                 7520-0
     jcox@cfhawaii.com
  RANDALL C. WHATTOFF            9487-0
     rwhattoff@cfhawaii.com
  KAMALA S. HAAKE                9515-0
     khaake@cfhawaii.com
  800 Bethel Street, Suite 600
  Honolulu, Hawai‘i 96813
  Telephone: (808) 585-9440
  Facsimile: (808) 275-3276

  Attorneys for Plaintiffs
  OHANA MILITARY COMMUNITIES, LLC and
  FOREST CITY RESIDENTIAL MANAGEMENT, LLC

                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI‘I

 OHANA MILITARY COMMUNITIES,               CIVIL NO. 18-00042 KJM
 LLC and FOREST CITY RESIDENTIAL
 MANAGEMENT, LLC,                          CERTIFICATE OF SERVICE

                   Plaintiffs,             (RE PLAINTIFF OHANA
                                           MILITARY COMMUNITIES,
       vs.
                                           LLC’S OBJECTIONS TO CARA
                                           BARBER’S NOTICE OF
 CARA BARBER,                              DEPOSITION TO PLAINTIFF
                   Defendant.              OHANA MILITARY
                                           COMMUNITIES, LLC
                                           PURSUANT TO FED. R. CIV. P.
                                           30(B)(6) RE: RULE 26
                                           DISCLOSURES & RECORD
                                           RETENTION PRACTICES
                                           DATED DECEMBER 17, 2018)

                                           Trial: June 12, 2019
Case 1:18-cv-00042-KJM Document 69 Filed 01/07/19 Page 2 of 3   PageID #: 1054




                          CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a copy of PLAINTIFFS OHANA

MILITARY COMMUNITIES, LLC’S OBJECTIONS TO CARA BARBER’S

NOTICE OF DEPOSITION TO PLAINTIFF OHANA MILITARY COMMUNITIES,

LLC PURSUANT TO FED. R. CIV. P. 30(B)(6) RE: RULE 26 DISCLOSURES &

RECORD RETENTION PRACTICES DATED DECEMBER 17, 2018 was served

on this date in the following manner:

                                          HAND
                                        DELIVERED      MAILED CM/ECF
  Bradford F.K. Bliss, Esq.
  Lyons, Brandt, Cook & Hiramatsu           [X]           [ ]          [ ]
  1800 Davies Pacific Center
  841 Bishop Street
  Honolulu, HI 96813
  bbliss@lbchlaw.com

  P. Kyle Smith, Esq.
  Law Offices of Ian L. Mattoch             [X]           [ ]          [ ]
  Pacific Guardian Center
  737 Bishop Street, Suite 1835
  Honolulu, Hawaii 96813
  kyle@ianmattoch.com




                                        2
Case 1:18-cv-00042-KJM Document 69 Filed 01/07/19 Page 3 of 3   PageID #: 1055




  Terrance M. Revere
  Revere & Associates, LLLC                [ ]           [X]           [ ]
  Pali Palms
  970 North Kalaheo Ave., Suite A301
  Kailua, HI 96734
  terry@revereandassociates.com

  Attorneys for Defendant
  CARA BARBER


            DATED: Honolulu, Hawai‘i, January 7, 2019.


                                  /s/ Randall C. Whattoff
                                  JOACHIM P. COX
                                  RANDALL C. WHATTOFF
                                  KAMALA S. HAAKE
                                  Attorneys for Plaintiffs
                                  OHANA MILITARY COMMUNITIES, LLC
                                  and FOREST CITY RESIDENTIAL
                                  MANAGEMENT, LLC




                                       3
